AO 245D (Rev. 02/18)       Judgment in a Criminal Case for Revocations
                            Sheet 1                                                                                                        FILED
                                                                                                                                        ~ S P'SIP:CT   @a
                                                                                                                                    EAS I RN DIST ~:ICT ARfil~sAs

                                           UNITED STATES DISTRICT COURT                                                                   JAN O9 2019
                                                                Eastern District of Arkansas                  JAMES -~'l-:(70RJACK
                                                                                                              By:   -rt.ilfltrc,,7~- , CLERK
                UNITED STATES OF AMERICA                                            Judgment in a Criminal Case                      nr:P CLERK
                           v.                                                       (For Revocation of Probation or Supervised Release)

                SIRTRAVIS DWAYNE FRANKLIN
                                                                                    Case No. 4:16CR00048 JLH
                                                                                    USM No. 30767-009
                                                                                     Nicole Lybrand
                                                                                                                 Defendant's Attorney
      THE DEFENDANT:
      lti                                                       1,2,3,4
            admitted guilt to violation of condition(s)
                                                              - - - - - - - - - - - of the term of supervision.
      •     was found in violation of condition(s) count(s)
                                                                 ---------
                                                                                                   after denial of guilt.
      The defendant is adjudicated guilty of these violations:


      Violation Number              Nature of Violation                                                                          Violation Ended
      1 - Mandatory                  Violation of federal, state, or local law                                                   03/30/2018

                                   I
  _2_-_M_a_n_d_a_t_o_ry_·_ _ ___.. Possession of ammunition, or any other dangerous weapon
,_j                                                                                                                             I03/30/2018
      3 - Standard (2)                 Failure to submit monthly reports as directed                                             04/30/2018

'~4_-_s_ta_n_d_a_rd_(9_)_'~-- ~-F_ai_lu_r_e_to_n_o_tify_p_ro_b_a_t_io_n_o_ffi_1c_e_o_f_l_aw_e_n_fo_r_c_em_e_n_tc_o_n_t_ac_t__   I 03/30/2018
             The defendant is sentenced as provided in pages 2 through _ _2_ _ of this judgment. The sentence is imposed pursuant to
      the Sentencing Reform Act of 1984.
      •     The defendant has not violated condition(s) _ _ _ _ _ _ _ and is discharged as to such violation(s) condition.

                It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
      change of name, residence, or mailing address unti1 all fines, restitution, costs, and special assessments imposed by this judgment are
      fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
      economic crrcumstances.

      Last Four Digits of Defendant's Soc. Sec. No.: 7848                            01/09/2019

      Defendant's Year of Birth:           1988

      City and State of Defendant's Residence:
      Pine Bluff, Arkansas
                                                                                     J. Leon Holmes, United States District Judge
                                                                                                                Name and Title of Judge

                                                                                     01/09/2019
                                                                                                                            Date
AO 245D (Rev. 02/18)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                 Judgment-Page _ _   2_    of   2
DEFENDANT: SIRTRAVIS DWAYNE FRANKLIN
CASE NUMBER: 4:16CR00048 JLH


                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

12 MONTHS and ONE ( 1} DAY to run concurrent to the sentence the defendant is currently serving in the Arkansas
Department of Correction; with no term of supervised release to follow



     •     The court makes the following recommendations to the Bureau of Prisons:




     M     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •    at   _________ •                       a.m.      •    p.m.   on
           •    as notified by the United States Marshal.

     •     The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         •      before 2 p.m. on
         •      as notified by the United States Marshal.
         •      as notified by the Probation or Pretrial Services Office.

                                                                      RETURN

I have executed this judgment as follows:




           Defendant delivered on                                                    to

at   _ _ _ _ _ _ _ _ _ _ _ _ _ _ with a certified copy of this judgment.




                                                                                              UNITED STATES MARSHAL



                                                                             By---------------------
                                                                                           DEPUTY UNITED STATES MARSHAL
